                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


ROBERT JONES                                          CIVIL ACTION


VERSUS                                                NO: 18-503


LEON CANNIZZARO, JR.                                  SECTION “H”


                         ORDER AND REASONS
      Before the Court is Defendant’s Motion for Summary Judgment on
Sovereign Immunity (Doc. 223). For the following reasons, the Motion is
DENIED.


                              BACKGROUND
      Plaintiff Robert Jones brings claims against Orleans Parish District
Attorney Leon A. Cannizzaro, Jr. (“OPDA”) in his official capacity under 42
U.S.C. § 1983 for damages caused by Jones’s wrongful conviction and 23-year
incarceration on charges connected to a crime spree. Plaintiff’s conviction was
vacated for Brady violations on October 8, 2014 by the Louisiana Fourth
Circuit Court of Appeal, and the charges against him were ultimately
dismissed.


                                      1
      In the instant motion, Defendant moves for summary judgment, arguing
that it is entitled to sovereign immunity from Plaintiff’s claims.


                               LEGAL STANDARD
      Summary judgment is appropriate “if the pleadings, depositions,
answers to interrogatories, and admissions on file, together with affidavits, if
any, show that there is no genuine issue as to any material fact and that the
moving party is entitled to a judgment as a matter of law.” 1 A genuine issue
of fact exists only “if the evidence is such that a reasonable jury could return a
verdict for the nonmoving party.” 2
      In determining whether the movant is entitled to summary judgment,
the Court views facts in the light most favorable to the non-movant and draws
all reasonable inferences in his favor. 3 “If the moving party meets the initial
burden of showing that there is no genuine issue of material fact, the burden
shifts to the non-moving party to produce evidence or designate specific facts
showing the existence of a genuine issue for trial.” 4 Summary judgment is
appropriate if the non-movant “fails to make a showing sufficient to establish
the existence of an element essential to that party’s case.” 5 “In response to a
properly supported motion for summary judgment, the non-movant must
identify specific evidence in the record and articulate the manner in which that
evidence supports that party’s claim, and such evidence must be sufficient to
sustain a finding in favor of the non-movant on all issues as to which the non-

      1 Sherman v. Hallbauer, 455 F.2d 1236, 1241 (5th Cir. 1972).
      2 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
      3 Coleman v. Houston Indep. Sch. Dist., 113 F.3d 528, 532 (5th Cir. 1997).
      4 Engstrom v. First Nat’l Bank of Eagle Lake, 47 F.3d 1459, 1462 (5th Cir. 1995).
      5 Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986).

                                             2
movant would bear the burden of proof at trial.” 6 “We do not . . . in the absence
of any proof, assume that the nonmoving party could or would prove the
necessary facts.” 7 Additionally, “[t]he mere argued existence of a factual
dispute will not defeat an otherwise properly supported motion.” 8

                               LAW AND ANALYSIS
      Defendant argues that it is entitled to Eleventh Amendment sovereign
immunity and seeks dismissal of the claims against it. Plaintiff argues that (1)
binding Fifth Circuit precedent prevents such relief and (2) Defendant has
waived its right to assert a sovereign immunity defense. Plaintiff also argues
that Defendant’s motion is an attempt to delay trial through an interlocutory
appeal and asks this Court to certify that such an appeal would be frivolous
and dilatory.
      In arguing for sovereign immunity, Defendant acknowledges that its
position is contrary to the Fifth Circuit’s holding in Hudson v. City of New
Orleans. 9 In Hudson, the Fifth Circuit held that the Orleans Parish District
Attorney’s office is not an arm of the state and is therefore not entitled to
sovereign immunity. 10 Defendant’s motion suggests that Hudson was wrongly
decided and asks this Court to find that the OPDA is entitled to sovereign
immunity. Surely, Defendant is aware that this Court is bound by Fifth Circuit
precedent and cannot provide the relief it seeks. Defendant’s motion is denied,


      6  John v. Deep E. Tex. Reg. Narcotics Trafficking Task Force, 379 F.3d 293, 301 (5th
Cir. 2004) (internal citations omitted).
       7 Badon v. R J R Nabisco, Inc., 224 F.3d 382, 394 (5th Cir. 2000) (quoting Little v.

Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)).
       8 Boudreaux v. Banctec, Inc., 366 F. Supp. 2d 425, 430 (E.D. La. 2005).
       9 Hudson v. City of New Orleans, 174 F.3d 677 (5th Cir. 1999).
       10 Id. at 691.

                                              3
and the Court therefore need not address Plaintiff’s argument of waiver. In
addition, Defendant has represented to this Court that it does not intend to
seek an interlocutory appeal of this Order. Accordingly, the Court need not
consider whether such an appeal would be frivolous or dilatory.


                              CONCLUSION
     For the foregoing reasons, the Motion is DENIED.


                     New Orleans, Louisiana this 3rd day of March, 2020.


                                   ____________________________________
                                   JANE TRICHE MILAZZO
                                   UNITED STATES DISTRICT JUDGE




                                      4
